Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on February 2, 2021 and amendment after final filed on February 2, 2021 has been entered.  Claims 4-5, 7-11, 18-26, 30-31, 34-48 and 53 were cancelled and claims 1-3, 12, 16-17, 27 and 49 were amended. Claims 1-3, 6, 12, 16-17, 27-29, 32-3, 49-52 and 54-55 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.  Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 are examined on the merits of this office action.


Withdrawn Objections/Rejections
The rejection of Claims 1-3, 6, 12, 16-17, 27-29, 33, 48-53 and 55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of amendment of the claims filed February 2, 2021.  

The rejection of claim(s) 1-3, 6, 12, 16-17, 27-29, 32-33, 48-49, 54-55 under 35 U.S.C. 102(a)(1) as being anticipated by Kakkar (EP307847 B1, cited previously) is withdrawn in view of amendment of the claims filed February 2, 2021.




The rejection of Claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16 of copending Application No. 16062421 (reference application) is withdrawn in view of amendment of the claims filed February 2, 2021.

The rejection of Claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 18, 20-23, 25-27, 42, 46-47, 49-55 of copending Application No. 16/470179 (reference application) is withdrawn in view of amendment of the claims filed February 2, 2021.

The rejection of claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-55 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16062389, copending Application No. 16/470167; and copending 16469960 (reference applications) is withdrawn in view of  amendment of the claims filed February 2, 2021.

The objection of claims 2 and 27 are withdrawn in view of amendment of the claims filed February 2, 2021.

The rejection of Claim 53 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of cancellation of claim 53 in the amendment filed February 2, 2021.

Robitaille (US20190231854, priority date of 11/3/2015) is withdrawn in view of amendment of the claims filed February 2, 2021.

The rejection of claim(s) 1-3, 6, 12, 16-17, 27-29, 32-33, 48-50, 52 and 54  under 35 U.S.C. 102(a)(1) as being anticipated by Sundell (Circulation, Volume 96, Issue 3, 5 August 1997, Pages 941-948) is withdrawn in view of amendment of the claims filed February 2, 2021.

The rejection of claim(s) 1-3, 6, 12, 16-17, 27-29, 32-33, 48-50, 52-54  under 35 U.S.C. 103 as being unpatentable over Sundell (Circulation, Volume 96, Issue 3, 5 August 1997, Pages 941-948) is withdrawn in view of amendment of the claims filed February 2, 2021.


Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52, 54-55 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 48-64, 67-69, 71-74, 76-80 of copending Application No. 16/470186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kg daily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).
Co-pending AN16470186 claims “method for treating collagen deposition or fibrosis of a tissue and an organ in a subject, comprising administering an effective amount of plasminogen having at least 75% sequence identity to full length sequence of SEQ ID Nos:2, 6, 8, 10 or 12 to the subject, wherein the collagen deposition is …vascular fibrosis…” (Claim 48), administering an additional therapeutic including anti-coagulant drugs (claims 67-68); wherein the peptide has a sequence identity at least 99% to SEQ ID NO:2” (claim 69).  Co-pending AN16470186 further claims lys-PLG (SEQ ID NO:6), Glu-Plg (SEQ ID NO:2) (see claim 71) which are identical to the instant SEQ ID Nos:2 and 6 and are human plasminogen.  Co-pending AN16470186 claims the same therapeutic dosages and administration routes as the instant application (see claims 73-74) and patients with atherosclerosis (see claim 78).  *Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN16470186 meets the patient population of the instant claims.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 48-64, 67-69, 71-74, 76-80 of copending Application No. 16/470186 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-55.

Response to Applicant’s Arguments
Applicant respectfully requests that requests that the Examiner hold this rejection in abeyance until allowable subject matter is determined in copending Application No. 16/470,186.  Thus, the rejection is maintained.

Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-52 and 54-55 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 16/063569.
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kg daily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).

*Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN16/063569 meet the patient population of the instant claims.
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16063569 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16063569.
Regarding the limitations of dosing and frequency found in instant claims 50-52, it would have been obvious to optimize the amount and timing of the plasminogen for treatment of atherosclerosis in the method of Co-pending AN16063569 (see MPEP 2144.05).
Claims 1, 5-15 of copending Application No. 16/063569 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-49 and 54-55 and obvious over instant claims 50-52.


Response to Applicant’s Arguments
Applicant respectfully requests that requests that the Examiner hold this rejection in abeyance until allowable subject matter is determined in copending Application No. 16/063569.  Thus, the rejection is maintained.


Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-52, 54-55 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 17, 21, 23-24, 27, 31, 47 of copending Application No. 16/470160.
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kg daily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).
Copending Application No. 16/470160 claims “A method for preventing or treating myocardial injury in a subject, comprising administering an effective amount of plasminogen to the subject, wherein the subject has a risk of the myocardial injury, is suspected of having the myocardial injury, or suffers from the myocardial injury” (see claim 1).  Copending Application No. 16/470160 further claims wherein the subject has atherosclerosis (see claims 3 and 5); wherein the plasminogen alleviates lipid deposition in a cardiac tissue (claim 15); wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means including anticoagulant drugs (see claims 47-48); wherein the plasminogen comprises at least 75% sequence identity to SEQ ID NO:2 (see claim 51); wherein the plasminogen is selected from Glu-plasminogen, Lys-plasminogen, mini-plasminogen, micro-plasminogen, delta-plasminogen or their variants that retain the plasminogen activity (claim 54); wherein the plasminogen is a natural or synthetic human plasminogen, or a variant or fragment thereof that still retains the plasminogen activity (claim 55); wherein the plasminogen is administered to the subject at a 
Claims 1-9, 11-15, 17, 21, 23-24, 27, 31, 47 of copending Application No. 16/470160 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-52 and 54-55
Response to Applicant’s Arguments
Applicant respectfully requests that requests that the Examiner hold this rejection in abeyance until allowable subject matter is determined in copending Application No. 16/470160.  Thus, the rejection is maintained.

Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-52 and 54-55 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11-12, 15, 23, 27, 29-31, 48-50, 52-53 of copending 16470173.
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kgdaily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).
Copending AN 16470173 claims “A method of treating obesity comprising administering an effective amount of plasminogen” (see claim 1).  Copending AN 16470173 further claims wherein the method lowers blood lipid (see claim 4); wherein the subject has atherosclerosis (see claim 8); wherein the plasminogen is administered in combination with one or more other drugs (see claim 23); wherein the plasminogen comprises instant SEQ ID NO:14 (see claim 29); herein the plasminogen is selected from 
Regarding the limitations of dosing and frequency found in instant claims 50-52, it would have been obvious to optimize the amount and timing of the plasminogen for treatment of atherosclerosis in the method of Co-pending AN16470173 (see MPEP 2144.05).
Claims 1, 3-5, 8, 11-12, 15, 23, 27, 29-31, 48-50, 52-53 of copending 16470173 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33 and 48-49, 54-55 and obvious over instant claims 50-52.
Response to Applicant’s Arguments
Applicant respectfully requests that requests that the Examiner hold this rejection in abeyance until allowable subject matter is determined in copending Application No. 16/470173.  Thus, the rejection is maintained.


Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-52, 54-55 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-100 of copending 16/469991.
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kgdaily, every other day, or weekly (see claims 50-52); wherein the 
Copending AN 16469991 claims “A method of treating renal tissue injury comprising administering an effective amount of plasminogen” (see claim 67).  Copending AN 16/469991 further claims wherein wherein the subject has atherosclerosis (see claim 69); wherein the plasminogen is administered in combination with one or more other drugs (see claim 73); wherein the plasminogen at least 75% sequence identity to SEQ ID NO:2 (see claim 93); wherein the plasminogen is selected from Glu-plasminogen, Lys-plasminogen, mini-plasminogen, micro-plasminogen, and delta- plasminogen (Claim 95); wherein the plasminogen is a natural or synthetic human plasminogen (claim 97); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kg at a frequency of weekly to daily (see claim 98-99) and wherein it is administered at least daily (Claim 100). 
Regarding the limitations of dosing and frequency found in instant claims 50-52, it would have been obvious to optimize the amount and timing of the plasminogen for treatment of atherosclerosis in the method of Co-pending AN16469991. (see MPEP 2144.05).
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16469991 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16469991.
Claims 67-100 of copending AN 16469991 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33, 48-49 and 54-55 and obvious over instant claims 50-52.

Response to Applicant’s Arguments
Applicant respectfully requests that requests that the Examiner hold this rejection in abeyance until allowable subject matter is determined in copending Application No. 16/469991.  Thus, the rejection is maintained.


New Objection


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims “The method of claim 1, wherein the subject is susceptible to or suffers from a disease selected from the group….and a subject who drinks excessively”.  There is some confusion regarding “and a subject who drinks excessively” given that it is part of the markush group of “a subject is susceptible to or suffers from a disease”.  A “subject who drinks excessively” is not considered a disease itself.  Furthermore, it is unclear what Applicants are referring to with regards to a subject that drinks excessively and what is being drank excessively.  Applicant should particularly point out and distinctly claim their invention.
Claim 49 is dependent on claim 1 and claims the limitation "atherosclerosis related condition” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as “atherosclerosis related condition” is not found in instant claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 31-34 of copending Application No. 16/624170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kgdaily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).

*Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN16/624170 meet the patient population of the instant claims.
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16624170 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16624170.
Regarding the limitations of dosing and frequency found in instant claims 50-52, it would have been obvious to optimize the amount and timing of the plasminogen for treatment of atherosclerosis in the method of Co-pending AN16624170 (see MPEP 2144.05).
Claims 1, 3-6, 8-13, 31-34 of copending Application No. 16/624170 are anticipatory over instant Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49 and 54-55 and obvious over instant claims 50-52.

Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 16-17, 23-25, 27-28, 30-32, 47-49 of copending Application No. 16/470174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment 
Co-pending AN 16/470174 claims “A method for preventing and/or treating a fat metabolism disorder and its related conditions in a subject, comprising administering a prophylactically and/or therapeutically effective amount of plasminogen to the subject, wherein the subject is susceptible to a fat metabolism disorder, suffers from a fat metabolism disorder or other diseases accompanied by a fat metabolism disorder” (See claim 1) and wherein the subject has atherosclerosis (see claim 4). Co-pending AN 16/470174 further claims wherein the plasminogen is a protein having at least 75% sequence identity with SEQ ID No. 2 (see claim 28); wherein the plasminogen is selected from Glu- plasminogen, Lys-plasminogen, mini-plasminogen, micro-plasminogen, delta-plasminogen or their variants that retain the plasminogen activity (see claim 31) which comprise instant SEQ ID NO:14; wherein the plasminogen is administered in combination with one or more other drugs or therapies (claim 27); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kg at a frequency of weekly to daily (claim 47); wherein the dosage of the plasminogen is repeated at least once (claim 48); wherein the plasminogen is administered at least daily (claim 49)..
*Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN 16/470174 meet the patient population of the instant claims.
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16470174 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16470174.


Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13-14, 17-19, 21-22, 28-29, 37-38, 40, 42-44, 59-61 of copending Application No. 16/469599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kgdaily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).
Copending Application No. 16/469599 claims “A method for preventing and/or treating coronary atherosclerosis and its related conditions comprising administering a prophylactically and/or therapeutically effective amount of plasminogen to the subject” (See claim 1) and wherein the subject has coronary atherosclerosis (see claim 3). Co-pending AN 16/469599 further claims wherein the plasminogen is a protein having at least 75% sequence identity with SEQ ID No. 2 (see claim 40); wherein the plasminogen is selected from Glu- plasminogen, Lys-plasminogen, mini-plasminogen, micro-plasminogen, delta-plasminogen or their variants that retain the plasminogen activity (see claim 43) which comprise instant SEQ ID NO:14; wherein the plasminogen is administered in combination with one or more other drugs or therapies (claim 38); wherein the plasminogen is administered to the subject at a 
*Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN 16/469599 meet the patient population of the instant claims.
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16469599 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16469599.
Claims 1-4, 10, 13-14, 17-19, 21-22, 28-29, 37-38, 40, 42-44, 59-61 of copending Application No. 16/469599 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55.


Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 25, 27-29, 36-38 of copending Application No. 16/469618 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 claims “A method for lowering cholesterol or reducing an abnormal fat deposition in a body tissue or an organ of a subject having atherosclerosis comprising administering an effective amount of plasminogen to a subject wherein the plasminogen comprises a plasminogen active fragment comprising SEQ ID NO:14.”  Instant claim 27-28 further claims “wherein the plasminogen is administered in combination with one or more other drugs or therapeutic means” and wherein the additional agent is “anti-platelet drug, an antihypertensive drug, a vasodilator, a hypoglycemic drug, an anticoagulant drug, a thrombolytic drug”.  The instant application further claims wherein the plasminogen is selected from lys-PLG, Glu-PLG and other fragments (see claim 29); wherein the plasminogen is administered to the subject at a dosage of 1-100 mg/kgdaily, every other day, or weekly (see claims 50-52); wherein the plasminogen is one of SEQ ID Nos:2, 6, 8, 10 or 12 (see claim 54) and natural human plasminogen (See claim 55).

*Please note that humans with atherosclerosis, have serum cholesterol and are susceptible to the conditions listed in instant claim 3, thus the patient population of Co-pending AN 16/469618 meet the patient population of the instant claims.
Regarding the limitation of “lowering serum cholesterol or reducing abnormal fat deposition”, Co-pending AN16469618 claims the same method of the instant claims and thus, these effects will inherently be achieved via practicing the method of Co-pending AN16469618.
Claims 1-7, 11-15, 25, 27-29, 36-38 of copending Application No. 16/469618 are anticipatory over instant claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654